Citation Nr: 1708416	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to August 23, 2013 for the grant of a total disability evaluation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

Accordingly, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  An informal claim for increase to include a TDIU was received on August 23, 2013.

2.  The RO granted the claim for increase for hearing loss disability, assigning a 60 percent rating-the Veteran's only service-connected disability-effective from August 23, 2013.

3.  The Veteran did not meet the schedular criteria for TDIU prior to August 23, 2013, and it is not factually ascertainable in the year prior thereto that an increased evaluation for hearing loss was warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to August 23, 2013, for TDIU have not been met.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.400, 4.16 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained all relevant records and associated with the claims file.  Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date for a TDIU

The Veteran seeks an effective date earlier than August 23, 2013, for the grant of TDIU.  He reported that he has not been able to work due to his service-connected bilateral hearing loss since 1989.  See VA Form 21-8940 (January 2014).

Legal Criteria

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16(a) if he meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110a.

The phrase "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  The term "application" is not defined in the statute.  The regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  VA must interpret a claimant's submissions broadly, but VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 (Appeal to the Board of Veterans' Appeals) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the issuance of the SOC or within the remainder of the one-year period from the date of mailing notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive appeal should set forth specific allegations of error of fact or law related to specific items in the SOC and clearly identify the benefit sought on appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

If a decision by the RO goes unappealed, it is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104 (a).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Factual Background and Analysis

VA received a claim for bilateral hearing loss from the Veteran in June 2011.  See VA Form 21-526 (June 2011).  The Veteran specifically reported to VA in December 2011 that he did not seek TDIU at this time.  See VA Form 21-0820 (December 2011).  In December 2011, the RO granted service connection for bilateral hearing loss at the 40 percent disability level effective from June 6, 2011 (date of claim).  In March 2012, the Veteran reported to VA that he was dissatisfied with the assigned evaluation for hearing loss disability as his friends had higher disability evaluations.  See Correspondence (March 2012).  The RO issued to the appellant an SOC dated in April 2013-which advised him of his right to appeal within 60 days of this letter.  See SOC (April 2013).

More than 60 days later, in August 2013, the Veteran requested an increased evaluation for hearing loss disability.  See Correspondence (August 23, 2013).  In response, the RO notified him in September 2013 of the information or evidence needed to substantiate his claim and provided him in October 2013 a VA audiological examination.  See 5103/DTA Letter (September 2003).  Thereafter, in November 2013, the RO granted a 60 percent evaluation for hearing loss disability, effective from August 23, 2013-his date of claim for increase, and deferred the matter of TDIU.  See Rating Decision (November 2013).  In a November 2013 letter, the RO notified the Veteran of that decision and that he may qualify for TDIU (compensation "at the 100% rate if you are too disabled to work because of your service connected disabilities); the RO provided the Veteran an application for TDIU at this time.  See Notification Letter (November 2013).

In November 2013, VA received "buddy" statements indicating that the Veteran had severe hearing loss and/or deafness.  See Buddy/Lay Statement and VA Form 21-4138 (November 2013).  In December 2013, the RO denied TDIU because no application had been received for the benefit and notified the Veteran of this action.  It was noted that the claim would be reconsidered on receipt of the completed form or requested information.  See Rating Decision and Notification Letter (December 2013).

In January 2014, VA received from the Veteran his application for TDIU.  See VAF 21-8940 (January 2014).

Also, in January 2014 VA received his NOD with the hearing loss disability evaluation and effective date of increase.  See Notice of Disagreement (January 2014).  In August 2014, the RO issued an SOC to the Veteran on the issues of entitlement to an evaluation in excess of 60 percent for bilateral hearing loss disability and entitlement to an effective date earlier than August 23, 2013 for the award of 60 percent for bilateral hearing loss disability-it was noted that the Veteran had not submitted a substantive appeal with regard to the December 2011 rating decision and March 2012 notice of disagreement.  See SOC (August 2014).

In August 2014, the RO granted the claim for TDIU and notified the Veteran of that decision.  See Rating Decision and Notification Letter (August 2014).  In November 2014, VA received the Veteran's NOD with the effective date of the award of TDIU and the RO issued an SOC on that matter in May 2015.  See Notice of Disagreement (November 2014) and SOC (May 2015).  In June 2015, VA received a timely filed substantive appeal from the Veteran identifying his desire to appeal the matter of the effective date for TDIU.

The Veteran's November 2014 correspondence reflects his belief that an effective date of July 1, 2011 is warranted based on the initial grant of service connection for hearing loss disability, and because his friends received higher evaluation.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than August 23, 2013 for the grant of TDIU.

The Board finds that an informal claim for TDIU was received on August 23, 2013 as part of his claim for increase for hearing loss.  It is noted that bilateral hearing loss disability is the Veteran's only service-connected disability-and a 60 percent evaluation was assigned effective from August 23, 2013, and it is not factually ascertainable in the year prior thereto that an increased evaluation was warranted.

Prior to August 23, 2013, the Veteran had a pending appeal that he failed to perfect with a substantive appeal and, thus, his correspondence dated August 23, 2013 is treated as an informal claim for increase to include TDIU.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  Thus, this matter does not extend back to the date of the original claim for service connection for hearing loss disability received in June 2011 as suggested by the Veteran.

The Board has considered whether it is factually ascertainable that the Veteran met the schedular criteria for a 60 percent evaluation for hearing loss disability prior to August 23, 2013.  However, because there are no audiological findings showing that the Veteran met the schedular criteria for a 60 percent evaluation for hearing loss prior to the August 23, 2013 claim, and because ratings of hearing loss disability involve the mechanical application of the rating criteria to the findings on official audiometry, the Board cannot say that it is factually ascertainable in the year prior to August 23, 2013 that the criteria for an increased evaluation were met, which would then allow for an earlier effective date for TDIU.

The Board acknowledges that the Veteran had not worked for many years prior to the grant of TDIU.  However, he only met the schedular criteria for TDIU as of August 23, 2013, which is the date of the award of 60 percent for hearing loss disability based on October 2013 VA audiological findings.  In this case, the RO granted a TDIU effective from August 23, 2013, which is the same date that the Veteran first met the schedular criteria for a TDIU based on the increased schedular award for hearing loss disability from 40 percent to 60 percent.  Again, it is noted that the Veteran has a single service connected disability, hearing loss disability rated at 40 percent from June 6, 2011 and at 60 percent from August 23, 2013.

Essentially, prior to August 23, 2013, the Veteran did not meet the schedular requirements for a TDIU, which requires a 60 percent evaluation or greater where there is only one service-connected disability.  See 38 C.F.R. § 4.16(a).  Accordingly, the Board finds that an earlier effective date for a TDIU on a schedular basis is not warranted prior to August 23, 2013.

Additionally, the Board finds that referral to the VA Director of the Compensation Service for consideration of an extra-schedular TDIU for the period between June 6, 2011 and August 23, 2013 is not warranted.  Although TDIU may be granted on an extra-schedular basis under § 4.16(b) even though the percentage requirements are not met, there must be an indication that there is unemployability due to service-connected disability or disabilities.  In this case, although the Veteran reported in his TDIU application that he was unable to work since 1989 due to hearing disability, the medical evidence shows no indication that the Veteran was unable to perform the mental or physical acts required for employment due to hearing loss disability alone during that period of time.  In this regard, the Board observes that: (1) The Veteran specifically did not seek individual unemployability at the time his was seeking service connection for hearing loss (VA Form 21-0820 - December 2011); (2) the available medical evidence shows no complaints or findings that hearing loss causes impairment with occupational functioning (Medical Treatment Record - Non-Government Facility - June 2011); and (3) report of VA examination dated in November 2011 reflects only "difficulty in communication" when asked about the impact of his hearing disorder on his ability to work (VA Exam - November 2011).

Accordingly, as referral for TDIU on an extraschedular basis is not warranted, there is no basis to consider a grant of an earlier effective date for the award of TDIU based on extraschedular considerations.


ORDER

Entitlement to an effective date earlier than August 23, 2013 for the grant of TDIU is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


